114.	 Mr. President, it is a pleasure for the delegation of the Republic of Afghanistan to see you as the elected President of the thirtieth session of the General Assembly. We are certain that under your able and wise guidance the proceedings of this session will be conducted in a successful manner.
115.	Allow me, on behalf of the delegation of Afghanistan, to express our most sincere appreciation to our distinguished outgoing President, Mr. Abdelaziz Bouteflika, for the remarkable and successful manner in which he guided our deliberations during the twenty- ninth session and for the patience, fortitude and wisdom he displayed in conducting the proceedings of the recent seventh special session of the Assembly.
116.	During this session, we will be celebrating the thirtieth anniversary of the founding of the United
Nations, On this occasion, we should not only assess and evaluate the past, but also plan with foresight for the future. It is the time to seek and dispel doubts which impede the effectiveness of the United Nations and to restore the hopes and trust of the world's people in the future of this Organization. The United Nations is indispensable in our view. Of course, it is not perfect and can be further improved and made more effective through a strict adherence to the principles enshrined in the Charter of the United Nations.
117.	The period of time from the inception of the United Nations to the present has been characterized by an increased recognition of the inalienable right of peoples to self-determination, the need to terminate colonialism and alien domination, and the equality of States, as well as by the translation of this recognition into reality.
118.	The realization of the right of peoples to self- determination has not been an easy task. The United Nations has played a major role in the historic process of decolonization. At this session, the membership of the Organization consists of 141 sovereign States as compared to the initial 51.
119.	The people and Government of Afghanistan welcome and congratulate the Republic of Mozambique, the Democratic Republic of Sao Tome and Principe, and the Republic of Cape Verde on gaining membership in the United Nations as the result of their long and arduous struggle against colonialism and the attainment of their undeniable right to self-determination. We look forward to co-operating with them in this Organization.
120.	The Afghan Government regrets that the two Viet Nams were not among those listed in the roster of new Members in this world Organization. In the view of my Government, they are fully qualified for membership in this Organization and we earnestly hope that the Security Council will reconsider its previous decision and, consequently, pave the way for their membership in the world body. My delegation supports the recent decision taken by the General Assembly [resolution 3366 (XXX)] in that respect.
121.	Afghanistan is indeed happy to see the lawful representatives of Cambodia occupying their rightful place in this Organization.
122.	The foreign policy of Afghanistan is based on the principles of non-alignment, free judgment of international issues, positive and active neutrality, and peaceful coexistence among all peace-loving nations of the world.
123.	As I mentioned at the Conference of the Ministers for Foreign Affairs of Non-Aligned Countries, held at Lima in August, Afghanistan has persistently supported the non-aligned movement. Our support of this movement is not new. Afghanistan, as stated by President Daoud during the first Conference of Heads of State or Government of Non-Aligned Countries, has maintained this policy since before the First World War.
124.	In our view, at the present time more than ever before it is necessary for the non-aligned countries to respect and adhere to the principles and values laid down by the founders of that movement. We should not allow the movement to lose the increasing dynamism and influence which it has had in bringing about peace, security and the evolution of the era of confrontation to one of dialog, understanding and detente in international relations. In pursuit of this policy, Afghanistan has been a faithful supporter of the United Nations and has always striven, on the basis of the lofty aims and purposes of the United Nations, to strengthen international peace and security.
125.	We earnestly believe that in an atmosphere of peace, security and tranquility, nations can achieve their national aspirations and the well-being of their peoples. It should be mentioned that, after the establishment of the revolutionary regime in Afghanistan, our foreign policy has happily taken a much more active course. On the basis of such a policy and personal contacts between the leaders of Afghanistan and other friendly nations, we have been able to understand more clearly each other's positions and views on various issues of mutual interest. As a result, we are convinced that we can make a contribution and play a more positive role in international affairs.
126.	Despite our continuous efforts the only country with which, regrettably, we have not been able to establish friendly relations, is Pakistan. As has continually been brought to the attention of world public opinion and this Organization, the only impediment to friendly relations between our two countries is the settlement and realization of the legitimate and human rights of our Pashtun and Baluchi brothers.
127.	In conformity with our firm conviction that all international political problems can be solved by peaceful means, we have always endeavored to resolve the only existing political difference I repeat, "the only existing political difference'' with Pakistan, in accordance with the aspirations and wishes of our Pashtun and Baluchi brothers and their national leaders, through peaceful negotiations.
128.	I wish to say to our Pakistani brothers that only with courage and an open mind can the desired atmosphere and conditions be created to resolve this sole political difference between friends and brothers. The present situation should not be allowed to destroy the prevailing rapprochement which had created hope for a solution of this issue, or to disturb peace and tranquility in our region. Political courage and goodwill will further our efforts for an honorable and just solution of this important problem. I avail myself of this opportunity to repeat a paragraph from my statement delivered last year in the General Assembly with regard to this issue:
"If we really desire peace, co-operation, understanding and living together, let us leave aside resentment and pride. As responsible human beings, we should have the courage to acknowledge and assess issues and events with foresight, and bear in mind that our actions will be judged by history and by future generations. In facing and solving problems, we need foresight and courage. In our present world, where we live in a close, interrelated community, we must face the grave issues before us responsibly and realistically. Realism is essential to success in the search for the necessary solutions,
Too We "welcome the spirit of detente a recent animation of which has been the holding of the Conference on Security and Co-operation in Europe. We have been of the view that detente should not be limited to certain geographical areas, but should encompass all areas of geographical proximity, as all problems of interest to the international community, Its success can be manifested in the resolution of world-wide issues of importance to the members of the international community.
130	A review of recent world events reveals, inter alia positive developments in certain parts of the world However, many critical situations still remain unsolved.
131	In the Middle East no significant progress toward a lasting and durable peace has been achieved despite certain efforts. Israel still continues to occupy the territories of three sovereign Arab countries and denies the national and legitimate rights of the Palestinian people. This policy is undoubtedly a serious threat to international peace and security and a challenge to the cardinal principles of the Charter and the Universal Declaration of Human Rights.
132.	Afghanistan is strongly convinced that the Palestinian question forms the core of the Middle East impasse. Therefore, we are of the opinion that, until this vital question is solved on a just basis, it will be almost impossible to arrive at a solution of the Middle East problem.
133.	Another major conflict in this area is the question of Cyprus, which we have followed with concern and regret. No significant progress has been achieved to date. We hope that the independence, the territorial integrity and the sovereignty of Cyprus, based on the inalienable rights of the two communities, will be preserved. We appreciate and support the efforts of the Secretary-General in this regard.
134.	As a result of the policy of the Portuguese Government, the birth of sovereign States in the Portuguese colonial Territories has been facilitated. With regard to Angola, we agree that this Territory should be safeguarded against external interference and we hope that the Government of Portugal will be able to maintain the present state of rapprochement between the parties concerned for a final peaceful settlement.
135.	My delegation wishes to appeal to the liberation movements in Angola to resolve their differences and to concert their efforts for their people's national cause and for the fulfillment of their inalienable right of self-determination.
136.	However, despite those encouraging achievements on the African continent, the situation in South Africa still constitutes a major threat to international peace and security. The Government of South Africa has continued its illegal occupation of the international Territory of Namibia and has shown contemptuous disregard for United Nations decisions, in particular, Security Council resolution 366 (1974). In our view, it is the responsibility of this Organization to consider all appropriate measures under its Charter, especially those provided in Chapter VII, to secure the full and speedy compliance of South Africa with these decisions.
137	Afghanistan condemns the continued oppression of the people of Zimbabwe by the illegal racist minority regime of Rhodesia with the assistance of South African forces. My delegation reaffirms the inalienable right of the people of Zimbabwe to self- determination on the basis of majority rule.
138	Since the early days of the United Nations, high priority has been given to disarmament, but, unfortunately, it still remains one of the most intractable problems of multilateral diplomacy. Afghanistan has always been in favor of general and complete disarmament. It has acceded to the Treaty of the Non-Proliferation of Nuclear Weapons, and attaches great importance to the implementation of that Treaty.
139.	We have always supported the banning of nuclear tests in all environments and again hope that a treaty banning all nuclear-weapon tests will be concluded in the near future. The Government of Afghanistan, as a matter of principle, advocates the establishment of nuclear-free zones recognized internationally on the basis of the agreement of the countries directly concerned. The establishment of such zones should be an effective measure for curbing the spread of nuclear weapons. We advocate the establishment of a nuclear-weapon-free zone in the region of the Middle East to which Afghanistan belongs. To this end, the accession of all countries in the region to the Treaty on the Non-Proliferation of Nuclear Weapons is indispensable, as the full co-operation of all States, particularly the nuclear States, is decisive. An important prerequisite for the establishment of such a zone is that countries that possess nuclear weapons should refrain from introducing or using them in the region.
140.	With respect to the Declaration of the Indian Ocean as a Zone of Peace, on behalf of the Afghan delegation, I wish to state that this proposal meets our approval.
141.	Despite an impasse with regard to the convening of a world disarmament conference arising from disagreements among some States, we believe that the idea seems to be gaining momentum and hope that the outstanding obstacles can eventually be overcome.
142.	Another subject to which we attach great importance is the finalization of a new just and comprehensive legal order governing the sea, one which would ensure the rights and interests of all States, whether coastal, land-locked, developed or developing. In our view, extensive and constructive negotiations among "interest groups" at the fourth session of the Third United Nations Conference on the Law of the Sea scheduled for next year in New York are required.
143.	It is a well-known fact that the recognition of inevitable and irresistible changes in international relations has thrust into prominence the reality of the interdependence of all members of the world community, a reality which found a forceful expression at the sixth special session of the General Assembly in the spring of 1974. The seventh special session was another step forward towards achievement of that ideal based on co-operation between all members of the international community on the basis of sovereign equality and the removal of disequilibrium and imbalances, especially the unfavorable terms of trade of
the developing and least developed countries. The seventh special session's adoption of the resolution on development and international economic co-operation [resolution 3362 (S-VII)] translated many of these plans and programs into action. While more could have been achieved, it must be stated that what actually was achieved at this session is a reassuring and hopeful sign that, through co-operation, equal partner-, ship and constructive dialog, it will be possible for the world community to solve its differences and to achieve an equitable, harmonious and healthy balance in the world economy in the light of the new international economic order.
144.	In conclusion, I wish to state that the passage of time has shown that we have gathered many times under this roof and in this Hall to work out our problems. Many years have gone by and this session marks the end of the third decade of the historic establishment of this world body at San Francisco. Although we have no doubt witnessed significant success during this rather long interval, on the other hand, it is evident that we have so far not been able to achieve all our envisaged global goals and ideals.
145.	Our world is a world of challenge, a challenge to achieve a better life and a brighter future for the human race. Let us face this challenge through cooperation and constructive dialog, rather than confrontation, and let us find peaceful and conciliatory ways and means of attaining our objectives.
146.	My Government has always had firm belief and strong faith in the United Nations and is desirous of a more active role for this dynamic world Organization.
147.	I hope that the optimistic results of the seventh special session and, hopefully, the current thirtieth session of the General Assembly will herald a new and bright era for all nations of the world in the dawn of the fourth decade of this world body.




